Citation Nr: 0727563	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-00 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for right ear hearing loss

Entitlement to service connection for left ear hearing loss, 
to include as due to Agent Orange exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1966 to 
January 1968.

These matters on appeal before the Board of Veterans' Appeals 
(Board) arise from a February 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

In September 2005, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

In October 2006, the Board remanded the matters to the RO for 
further action. A Supplemental SOC (SSOC) was issued in June 
2007, reflecting the RO's continued denial of service 
connection for hearing loss, to include as due to Agent 
Orange exposure.

For the reasons expressed below, these matters are REMANDED, 
again, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required. 


REMAND

The veteran claims that he has hearing loss due to noise 
exposure in service.  The Board finds his assertion of being 
exposed to noise in service to be credible.

In October 2006, the Board remanded this matter to the RO, in 
part, for a VA examination and opinions.  Although the 
veteran was scheduled for an examination and an opinion was 
given, the Board finds that such opinion lacks probative 
value as it did not discuss the significance of any generally 
acceptable medical principles regarding the relationship 
between noise exposure and hearing loss diagnosed several 
years following such exposure.  Additionally, there was no 
discussion as to the probability that noise exposure in 
service could increase any existing hearing loss.  Given the 
foregoing, the Board finds that the veteran should be 
schedule for another VA examination, to include opinions 
based on sound medical principles.

Additionally, the Board notes that the agency of original 
jurisdiction has not provided VCAA notice to the veteran 
regarding the type of evidence necessary to substantiate a 
claim of service connection based on aggravation.  
Additionally, the RO has not adjudicated the claim of service 
connection for right ear hearing loss on this basis.  The 
Board finds that the record dictate that such an adjudication 
takes place, as the record shows that the veteran entered 
service with right ear hearing loss.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The AMC should send a  notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) pertaining to the claim of 
service connection for right ear hearing loss 
based on aggravation.  The notice must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Thereafter, the RO should arrange for 
the veteran to undergo VA examination by 
an audiologist (who did not perform the 
April 2007 examination), at an 
appropriate VA medical facility.  The 
veteran's entire claims file, to include 
a complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (to 
include audiometry, and speech 
discrimination testing, for both ears)and 
all clinical findings should be reported 
in detail.

Based on examination of the veteran, 
sound medical principles and review of 
the record, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (at least a 50 percent 
probability) that the veteran's 
preservice right ear hearing loss 
underwent an increase in severity due to 
noise exposure in service.

The examiner should also state whether it 
is at least as likely as not (at least a 
50 percent probability) that the 
veteran's current left ear hearing loss 
is due to noise exposure in service.

A complete rationale must be provided for 
all opinions given.  In this regard, the 
audiologist should point to any generally 
accepted medical principles regarding the 
relationship between noise exposure and 
hearing loss diagnosed several years 
following such noise exposure, as well as 
any generally recognized medical 
principles pertaining to the impact of 
noise exposure on any existing hearing 
loss.  If there are no generally 
recognized medical principles concerning 
these questions, the examiner should so 
state.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority, to specifically 
ensure that the claim for service 
connection for right ear hearing loss is 
adjudicated based on aggravation.
 
5.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate supplemental SOC 
that includes citation to and discussion 
of all additional evidence and legal 
authority considered, as well as clear 
reasons and bases for the RO's 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



